                                         UNITED STATES DISTRICT COURT SEP                                                  oe 2019
                                                   SOUTHERN DISTRICT OF CALIFORNIA 1_-CJdi--~-·c\J'·'-              . ❖ .. _
                                                                                                 ir           -.Sci:'l,a'fFn\,TCOURT I
                                                                                                                 ,
                                                                                                     SOUTHERN DISTRICT OF CAJ,.!EuRNI •
                       United States of America                               JUDGMEN" JN A CRIMINAL CA~,,-· n·~
                                         V.                                   (For Offenses Committed On or After November 1, 1g8'7)-~J
                                                                                                                                    ~Q__ ,

                   Edwin Javier Candelario-Garcia                             CaseNumber: 3:19-mj-23666
                                                                                                                                               .
                                                                              Kris J. Kraus
                                                                              Defendant's Attorney


REGISTRATION NO. 88839298

THE DEFENDANT:
 ~ pleaded guilty to count( s) I of Complaint
                                                  -----------------------------
 •   was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                         Nature of Offense                                                            Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                  I
 D The defendant has been found not guilty on count( s)
                                                                        -------------------
 •   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                       L
                       ,-,
                                 /II.
                                ITlI TIME SERVED
                                            .
                                                                          D _ _ _ _ _ _ _ _ _ _ days

 ~     Assessment: $10 REMITTED ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
\}!,re defendant's possession at the time of arrest upon their_deport~tioi ?F1n1f!1}V~\ 1\,1! / ii
 Eil f;<ljllf.f,re,cofo/11eP?~ ~l)fendant be deported/removed with relative,' \ ,; " · ·. , l ,, : /: charged in case
     l \I\   1!   l \ !/'::,{) ! _; h         '                                                         t::.-)fl,-\)1 ,:j V\
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until an fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Friday, September 6, 2019
                                                                           Date of Imposition of Sentence


Received
              - --~-----
              DUSM                                                         HONORABLE MITCHELL D. DEMBIN
                                                                           UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                            3:19-mj-23666
